UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1302


LARRY HAMILTON, JR.,

                    Plaintiff - Appellant,

             v.

STATE COMMONWEALTH OF VIRGINIA; L. PENA; STATES ATTORNEY,
Jane Doe; JEFF SHEIDON; JAMIE HADDOCK; POLICE OFFICER, John Doe;
PRINCE WILLIAMS COUNTY POLICE, Jane Doe Et Al; JOHN DOE; PWDC;
GARRET,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00913-JCC-MSN)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Hamilton, Jr., Appellant Pro Se. Jeffrey Notz, COUNTY ATTORNEY’S OFFICE,
Prince William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Hamilton, Jr., appeals the district court’s order dismissing his amended civil

rights complaints with prejudice as incomprehensible and untimely. On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Hamilton’s informal brief does not challenge the basis for the district court’s

disposition, Hamilton has forfeited appellate review of the court’s order. See Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2